NUMBER 13-20-00401-CR

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                            IN RE AARON J. SHILLINGS


                     On Petition for Writ of Habeas Corpus.


                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

       On September 15, 2020, the 36th District Court of Bee County accepted a guilty

plea of petitioner Aaron J. Shillings in cause number S-20-3024-CR, and sentenced him

to two years in state jail, probated for five years. On September 21, 2020, Shillings filed

a “Writt [sic] of Habeas” in this Court, generally alleging prosecutorial misconduct and

ineffective assistance of counsel. He further alleged that the trial court judge “refused to

allow [him] to withdraw plea, and threatened [him] with contempt of court for trying to tell

[the court] he did not agree to plea.”
       The courts of appeals do not have original habeas corpus jurisdiction in criminal

matters; original jurisdiction is vested in the Texas Court of Criminal Appeals, the district

courts, the county courts, or a judge in those courts. TEX. CODE CRIM. PROC. ANN. art. 11.05;

In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (per

curiam); see also In re Bell, No. 13-18-00424-CR, 2018 WL 3725242, at *1 (Tex. App.—

Corpus Christi–Edinburg Aug. 6, 2018, no pet.) (mem. op., not designated for publication).

There is no record of Shillings having filed a notice of appeal in the trial court. See TEX. R.

APP. P. 26.2, 26.3. Accordingly, we dismiss Shillings’s petition for want of jurisdiction. See In

re Ayers, 515 S.W.3d at 357; see also In re Bell, 2018 WL 3725242, at *1.

                                                           NORA L. LONGORIA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
29th day of September, 2020.




                                               2